DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Yousefi et al., US 2015/0326488 A1: discloses a vehicle network node module that includes device buffers, a network buffer, a switch circuit, and a processing module where a vehicle module generates an outgoing device packet for transmission via a network fabric. A vehicle device provides the packets via a port to its corresponding device buffer. Multiple simultaneous packet communication is supported through the network fabric by grouping the network devices of the vehicle network communications system (see Yousefi, abstract, paragraphs [0265], [0399] and [0400]).
2. Kawauchi et al., US 2020/0172028 A1: discloses an on-vehicle communication apparatus communicating with another on-vehicle communication apparatus where an on-vehicle communication device that includes a port unit, an adjustment unit (second transmission processing unit and second reception processing unit), a storage unit, and a processing unit (first transmission processing unit and first reception processing unit). Images of the surroundings of the vehicle taken by a camera are used to create image information indicating  transmits an Ethernet frame including the created image information and the MAC address of the autonomous driving ECU as the destination MAC address, to the autonomous driving ECU via the switch devices (see Kawauchi, abstract, paragraph [0116] – [0118]).
3. Ogawa et al., US 2019/0319820 A1: discloses a switch device that includes an acquisition section for acquiring environmental information indicating the surrounding environment of a vehicle where a sensor sets the destination MAC address of the created Ethernet frames to the MAC address of the driving assist device and then transmits the Ethernet frames to the driving assist devices via the switch device (see Ogawa, abstract and paragraphs [0061] – [0062]).
4. Jang et al., US 2016/0159281 A1: discloses a vehicle which includes a display device; one or more cameras; and a controller for combining a plurality of images received from the one or more cameras and switch the combined image to a top view image to generate an around view image. A vehicle image generating units overlays a virtual image on the around view image obtained through one or more camera. All the modules are connected through an Ethernet backbone network to facilitate respective modules to exchange data (see Jang, abstract and paragraphs [0258] and [0351]).

Allowable Subject Matter
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a vehicle performing Ethernet communication between controllers.
The closest prior of records fails to teach the allowable features of claims 1-17.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 10, the claimed limitations “assign a first media access control (MAC) address to a first image frame of the plurality of image frames; and
assign a second MAC address to a second image frame of the plurality of image frames;
an Ethernet switch including a plurality of Ethernet ports configured to:
transmit the first image frame to a first image receiving controller and a second image receiving controller based on the first MAC address; and
transmit the second image frame to the second image receiving controller based on the second MAC address;
the first image receiving controller configured to:
receive the first image frame; and
image process the first image frame; and
the second image receiving controller configured to:
receive the first image frame and the second image frame; and
process the first image frame and the second image frame” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/06/2021